UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR SUSPENSION OF DUTY TO FILE REPORTS UNDER SECTIONS 13 AND 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number: 001-06702 NEXEN INC. (Exact name of registrant as specified in its charter) 801 – 7th Avenue S.W. Calgary, Alberta, Canada T2P 3P7 (403) 699-4000 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive officers) 7.35% Subordinated Notes due 2043 5.20% Notes due 2015 5.875% Notes due 2035 7.875% Notes due 2032 7.40% Notes due 2028 5.65% Notes due 2017 6.40% Notes due 2037 6.20% Notes due 2019 7.50% Notes due 2039 (Title of each class of securities covered by this Form) N/A (Title of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1) x Rule 12g-4(a)(2) o Rule 12h-3(b)(1)(i) x Rule 12h-3(b)(1)(ii) o Rule 15d-6 o Approximate number of holders of record as of the certification or notice date: 7.35% Subordinated Notes due 2043:
